Citation Nr: 0708085	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include as secondary to prescribed medication 
taken for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1970 to 
August 1980 and from March 1982 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a cardiovascular disability 
due to prescribed medications he takes for his service-
connected migraine headaches.  A review of the claims folder 
reveals that the veteran has not been provided appropriate 
VCAA notice with respect to his claim, nor has the duty to 
assist been fulfilled.  The Board thus concludes that the 
veteran's appeal must be remanded for the reasons discussed 
below.

A. Duty to Notify

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After reviewing the claims folder, the Board finds that the 
veteran has not been properly notified of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes that the veteran was never sent a 
VCAA letter with respect to his claim regarding a 
cardiovascular disability.  This includes VCAA notice 
regarding both direct service connection and secondary 
service connection.  As such, this case must be remanded 
because it would be potentially prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
cannot rectify this procedural deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board also notes that Dingess v. Nicholson, 19 Vet. App. 
473 (2006), is applicable to the veteran's claim of 
entitlement to service connection for a cardiovascular 
disability.  Dingess held that VA must provide notice of all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
regarding the type of evidence necessary to establish a 
disability rating or effective date.  As these questions are 
involved in the present appeal, such notice should also be 
provided to the veteran upon remand.

In addition to improper VCAA notice, the Board observes that 
the December 2003 statement of the case failed to provide the 
regulations pertaining to presumptive service connection for 
cardiovascular disease.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).  As the SOC is required to contain "[a] summary of 
the applicable laws and regulations . . . and a discussion of 
how such laws and regulations affect the determination," the 
Board finds that a remand is required in order to accord the 
veteran full due process.  See 38 C.F.R. §§ 19.29(b), 19.31 
(2006).

B. Duty to Assist

The Board observes that the veteran indicated in his June 
2004 substantive appeal that he was receiving prescription 
drug treatment for his service-connected migraines at the 
Oklahoma City VA Medical Center (MC) between 1995 and 2000.  
Since the veteran contends that his cardiovascular disability 
is secondary to the use of these drugs, these records are 
relevant to the veteran's claim.  However, these records are 
not associated with the claims folder, nor is there any 
indication in the claims folder that records from the 
Oklahoma City VAMC were requested.  The Board notes that VA 
has a duty to obtain all outstanding identified VA treatment 
records as such records are constructively in the possession 
of VA adjudicators during the consideration of a claim, see 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
finds that the veteran's appeal must be remanded to obtain 
these treatment records.

Finally, the veteran's representative contends that the 
veteran should be provided another VA examination because the 
April 2003 VA examiner did not provide an opinion as to 
whether the veteran's medication for his service-connected 
migraine headaches caused or aggravated his chronic 
cardiovascular disorder.  On the basis of the current record, 
the Board concludes that another VA examination is not 
warranted.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2006); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
the present case, there is nothing in the record, other than 
the veteran's own lay statements, which indicates that he has 
a current nonservice-connected cardiovascular disability.  
The Board notes that the only diagnosis of record is 
hypertension; however, the veteran is already service-
connected for this disability.  The veteran contends that he 
developed angina due to his migraine headache medication; 
however, as a layperson, he is not competent to provide a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, without any evidence of a diagnosed 
cardiovascular disability, another VA examination is not 
warranted.  

However, if and only if, any of the evidence submitted while 
this appeal is on remand indicates that the veteran (1) has a 
current cardiovascular disability other than hypertension, 
and (2) that such disability is possibly related to his 
migraine headaches, to include medications, or is possibly 
related to service, then the Board concludes that a VA 
examination will be necessary to decide the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish both direct 
and secondary service connection.  The 
veteran should be also be provided notice 
regarding the effective date and 
disability rating in accordance with 
Dingess.  

2. Obtain any VA treatment records from 
the Oklahoma City VAMC for the period from 
1995 to 2000.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3. If, and only if, any of the above 
development produces evidence of (1) a 
current cardiovascular disability that (2) 
is possibly related to the veteran's 
service-connected migraine headaches, to 
include medications, or his military 
service, then schedule the veteran for a 
VA cardiovascular examination for the 
purpose of ascertaining the existence and 
etiology of a cardiovascular disability.  
The claims file, to include this REMAND, 
must be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should indicate whether the 
veteran has any current cardiovascular 
disability, and provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current cardiovascular disability 
is etiologically related to the veteran's 
active service, to include whether any 
current cardiovascular disability is 
caused or aggravated by the veteran's 
service-connected migraine headaches, 
including medication taken for the 
treatment of such headaches.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether there is any relationship between 
the veteran's active service or service-
connected migraine headaches and any 
current cardiovascular disability, on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

4. Issue a Supplemental Statement of the 
Case (SSOC) with respect to the June 2003 
rating decision on the issue of 
entitlement to service connection for a 
cardiovascular disability, to include as 
secondary to service-connected migraine 
headaches.  The SSOC must contain a 
summary of all applicable law and 
regulations pertaining to the issues 
currently on appeal, including presumptive 
service connection for cardiovascular 
disabilities, and a discussion of how such 
laws and regulations affect the 
determination.  See 38 C.F.R. § 3.307, 
3.309 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


